 Information to identify the case:

 Debtor
             Eastern Niagara Hospital, Inc.                                         EIN 16−1137084
             Name


 United States Bankruptcy Court Western District of New York                        Date case filed for chapter 11: July 8, 2020
 Case number: 1−20−10903−CLB



Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors and debtors, including information
about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                      Eastern Niagara Hospital, Inc.


  2. All other names used
     in the last 8 years


  3. Address                                 521 East Avenue
                                             Lockport, NY 14094

  4. Debtor's attorney                       Jeffrey Austin Dove
      Name and address                       Barclay Damon LLP
                                             Barclay Damon Tower                                         Contact phone 315−413−7112
                                             125 East Jefferson Street
                                             Syracuse, NY 13202

  5. Bankruptcy clerk's office                                                                            Hours open: 8:00 am to 4:30 pm
                                             Robert H. Jackson U.S. Courthouse                                        Monday − Friday
      Documents in this case may             2 Niagara Square
      be filed at this address. You          Buffalo, NY 14202
      may inspect all records filed                                                                       Contact phone (716) 362−3200
      in this case at this office or
      online at www.pacer.gov.               Website: http://www.nywb.uscourts.gov                        Date: July 10, 2020


  6. Meeting of creditors                                                                                Location:
      The debtor's representative
                                             August 12, 2020 at 02:00 PM
      attend the meeting to be                                                       DUE TO COVID19 THE MEETING OF
      questioned under oath.                 *FOR 341 MEETING, CALL: 1−866−527−0448; CREDITORS WILL BE HELD
      Creditors may attend, but                                                      TELEPHONICALLY UNTIL FURTHER
      are not required to do so.             PASSCODE: 9516322#
                                                                                     NOTICE.
                                             The meeting may be continued or adjourned to a later
                                             date. If so, the date will be on the court docket.          PLEASE CHECK THE CASE DOCKET
                                                                                                         FOR CURRENT INFORMATION.

                                                                                                           For more information, see page 2 >



Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1

             Case 1-20-10903-CLB, Doc 33, Filed 07/10/20, Entered 07/10/20 10:17:30,
                       Description: Ch11 341 Corp/Prt [Not SubChV], Page 1 of 2
Debtor Eastern Niagara Hospital, Inc.                                                                                Case number 1−20−10903−CLB


  7. Proof of claim deadline               Deadline for filing proof of claim:                           Not yet set. If a deadline is set, the court will
                                                                                                         send you another notice.
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                           at www.uscourts.gov or any bankruptcy clerk's office.
                                           Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                           If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                           must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                           You may file a proof of claim even if your claim is scheduled.
                                           You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                           proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                           explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                           rights, including the right to a jury trial.


  8. Exception to discharge
                                            If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline
                                            proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office
      must receive a complaint and
      any required filing fee by the        Deadline for filing the complaint: October 13, 2020
      following deadline.


                                            If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors with a
     foreign address
                                            extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                            have any questions about your rights in this case.


                                           Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                           court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                           and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                           hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                           trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                           business.


                                           Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                           debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                   debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                           discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                           paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                  Notice of Chapter 11 Bankruptcy Case                                             page 2

             Case 1-20-10903-CLB, Doc 33, Filed 07/10/20, Entered 07/10/20 10:17:30,
                       Description: Ch11 341 Corp/Prt [Not SubChV], Page 2 of 2
